DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 02/17/2021 has been entered. Claims 41-57 are newly added. Claims 1-10 and 41-57 are pending in the application.
Allowable Subject Matter
Claims 1-10 and 41-57 are allowed.
 The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the third gate electrode level feature extends in the first direction past the first end-to-end spacing between the first gate electrode level feature and the second gate and wherein the third gate electrode level feature and the fourth gate electrode level feature are positioned next to each other along the second gate electrode track and are separated from each other by a second end-to-end spacing, wherein the second gate electrode level feature extends in the first direction past the second end-to-end spacing between the third gate electrode level feature and the fourth gate electrode level feature (claim 1) and four diffusion fins of a first diffusion type formed to extend in a parallel relationship to each other, adjacent ones of the four diffusion fins of the first diffusion type positioned in accordance with a fixed centerline-to-centerline pitch; four diffusion fins of a second diffusion type formed to extend in a parallel relationship to each other, adjacent ones of the four diffusion fins of the second diffusion type positioned in accordance with the fixed centerline-to-centerline pitch; a first gate electrode extending over two of the four diffusion fins of the first diffusion type; a second gate electrode extending over two of the four diffusion fins of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892